Coon and Halpern, JJ. (dissenting).
We think the case of Matter of Minchie v. Corning Glass Works (285 App. Div. 1097) is controlling here and that the statements therein with respect to sections 40 and 44-a of the Workmen’s Compensation Law correctly interpret the law (cf. Matter of Dunleavy v. Walsh, Connelly, Senior & Palmer, 309 N. Y. 8), The fact that during *84the last years of his employment by the same employer, the claimant in this case had been transferred to a nonexposed job in the same plant is immaterial (Matter of Kornecki v. City of New York, 285 App. Div. 574). The award should be affirmed.
Foster, P. J., and Zeller, J., concur with Bergan, J.; Coon and Halpern, JJ., dissent.
Award reversed and claim dismissed, with costs to the appellants against the Workmen’s Compensation Board.